

115 HR 5159 IH: Clean Coal Jobs Act of 2018
U.S. House of Representatives
2018-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5159IN THE HOUSE OF REPRESENTATIVESMarch 5, 2018Mr. Cramer (for himself and Mr. McKinley) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to extend the refined coal production tax credit and
			 modify the qualifying advanced coal project credit.
	
 1.Short titleThis Act may be cited as the Clean Coal Jobs Act of 2018. 2.Extension of refined coal production tax credit (a)Extension of period for placing in service refined coal production facilitySection 45(d)(8)(B) of the Internal Revenue Code of 1986 is amended by inserting before the period at the end the following: , or after December 31, 2017, and before January 1, 2021.
 (b)Extension of credit period for certain property placed in service before January 1, 2012Section 45(e)(8) of such Code is amended by adding at the end the following new subparagraph:  (E)Extension of period for certain property placed in service before January 1, 2012In the case of a refined coal production facility which does not produce steel industry fuel and which is placed in service after the date of the enactment of the American Jobs Creation Act of 2004 and before January 1, 2012, subparagraph (A) shall be applied by substituting 20-year period for 10-year period each place it appears..
			(c)Effective date
 (1)Subsection (a)The amendment made by subsection (a) shall apply to property placed in service after December 31, 2017.
 (2)Subsection (b)The amendment made by subsection (b) shall apply to fuel produced and sold after the date of the enactment of this Act.
				3.Modifications of qualifying advanced coal project credit
 (a)Sequestration requirement for certain equipmentSection 48A(e)(1)(G) of the Internal Revenue Code of 1986 is amended by inserting after and 60 percent in the case of an application with respect to an electrical generating unit in existence on October 3, 2008 after under subsection (d)(4).
			(b)Advanced coal-Based generation technology requirements
 (1)In generalSection 48A(f)(1) of such Code is amended— (A)by striking generation technology.— and all that follows through For the purpose of this section and inserting the following generation technology.—For the purpose of this section; and
 (B)by striking generation technology if— and all that follows through the unit is designed and inserting the following: generation technology if the unit is designed. (2)Conforming amendmentsSection 48A(f) is amended—
 (A)by striking paragraphs (2) and (3); and (B)by striking in subparagraph (B) in the second sentence and inserting in this subsection.
 (c)Performance requirements in case of best available control technologySection 48A(f) of such Code, as amended by this Act, is amended by adding at the end the following: In the case of a unit which has undergone a best available control technology analysis after August 8, 2005, with respect to the removal or emissions of any pollutant specified in the table contained in this subsection, the removal or emissions design level with respect to such pollutant shall be the level determined in such analysis..
 (d)Effective dateThe amendments made by this section shall apply to allocations and reallocations after the date of the enactment of this Act.
			